Citation Nr: 0620447	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-24 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to two separate 10 percent disability ratings for 
tinnitus in each ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.  

This appeal arises from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

The veteran in his November 2003 notice of disagreement 
limited the issues on appeal to entitlement to a separate 10 
percent disability rating for each ear for tinnitus.  
38 C.F.R. §§ 20.200, 20.201 (2005).  


REMAND

The veteran submitted a second VA Form 9 in September 2004.  
On that form he checked that he wanted a hearing at the local 
VA office before a Veterans Law Judge from the Board of 
Veterans' Appeals (Board).  

Given the expressed intent of the appellant, the Board 
concludes that this case must be returned to the RO to 
arrange for a hearing before a Veterans Law Judge (VLJ) at 
the RO.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2005).

In view of the foregoing, this case is REMANDED for the 
following:

The RO should schedule the appellant for 
a hearing before a Veterans Law Judge at 
the RO in conjunction with the claim for 
separate 10 percent ratings for tinnitus 
in each ear.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



